Citation Nr: 1138990	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a dental condition for VA compensation purposes.

2.  Entitlement to service connection for a dental condition for purposes of eligibility for outpatient dental treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli
INTRODUCTION

The Veteran served on active duty from January 2001 to January 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  

A June 2007 RO rating decision denied service connection for multiple teeth for the purpose of determining eligibility for outpatient dental treatment or examination.  The Veteran appealed this determination, arguing entitlement to service connection for missing teeth on a theory of dental trauma but also arguing entitlement to outpatient dental treatment.

In an October 2007 Statement of the Case (SOC), the RO addressed issues of entitlement to service connection for missing teeth due to dental trauma as well as eligibility for outpatient dental treatment in the analysis section.  The most recent supplemental SOC (SSOC) also addressed both issues in the analysis section while stylizing a single claim of entitlement to service connection for missing teeth.

On this record, the Board finds that the Veteran seeks to establish service connection for a dental disorder for purposes of both VA compensation and eligibility for VA dental treatment.  Mays, 5 Vet. App. at 306.  Accordingly, the Board has rephrased the issues on the title page.



FINDINGS OF FACT

1.  The Veteran's dental disorder does not result from loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.

2.  The Veteran is entitled to service-connection for teeth # 4, 5, 7, 8, 9, 10, 13, 18, 19, 20, 21, 27, 28, 29 and 30 solely for the purpose of establishing eligibility for outpatient dental treatment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a dental condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2011).

2.  The criteria for entitlement to service connection for a dental condition for teeth # 4, 5, 7, 8, 9, 10, 13, 18, 19, 20, 21, 27, 28, 29 and 30 for purposes of eligibility for outpatient dental treatment have been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. § 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual summary

The Veteran entered active duty in January 2001.  His initial dental screening examination took place on January 25, 2001.  The dentist reported positive responses for "ORAL SURG" for teeth # 1, 2, 15, 17, and 31.  Additionally, the dentist reported positive responses for "OPERATIVE" for teeth # 5, 6, 7, 11, 12, 21 and 22.  The responses for "ENDO" and "OTHER" were left blank.  The military examiner did not provide a graphical representation of the pre-existing tooth disorders.

A graphical representation of the Veteran's teeth was first prepared during an August 28, 2001 annual dental examination, which is more than 180 days after entering active service.  This graph clarified that the January 2001 "ORAL SURG" reference indicated that teeth # 1, 2, 15, 17, and 31 were missing, and that teeth # 5, 6, 7, 11, 12, 21 and 22 had caries.  This examination identified for the first time caries of teeth # 4, 8, 9, 10, 18, 19, 20, 27, 28, 29 and 30.  

The Veteran subsequently underwent caries restorations of teeth # 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 18, 20, 21, 22, 30 and 31.  He also underwent pulpectomies of teeth # 4, 5, 7, 8, and 19.  None of the dental records record any history of dental trauma, osteomyelitis, or loss of teeth, due to loss of substance of body of maxilla or mandible.

Post-service, a February 2005 VA dental screening examination found a Class 3 occlusion of tooth #5.  The Veteran also demonstrated multiple teeth with caries and failing restorations.  In May 2006, the Veteran fractured tooth #6 at the gingiva.  A March 2007 VA clinical record noted two broken upper teeth on each side of the mouth.  A VA general medical examination in February 2009 observed that the Veteran's teeth were in poor repair. 

A February 2009 VA dental examination identified tooth # 7 as missing a crown, and tooth # 11 with a fractured crown.  It was indicated that both conditions were restorable by performing a root canal, core placement, and crown fabrication.  The examiner specifically found no loss of teeth due to loss of substance of body of maxilla or mandible.

Compensation for Dental Condition

The Veteran argues that his current dental status, which includes tooth loss and bleeding gums, is attributable to the "total reconstruction" of his mouth which began in August 2001.  He also reports having a screw drilled into his jaw during service, which he argues is a cause of his tooth loss and bleeding gums.  The Veteran argues that he was ordered to undergo this dental work to render him eligible for deployment in a combat zone.  He theorizes that, as such, his current dental status should be deemed a "combat" wound or having taken place "under combat strenuous conditions" or similar "strenuous conditions." 

In statements received in January and 2009, the Veteran described dental trauma which occurred between June and September 2002.  He reported that, while conducting desert warfare training in the Mojave Desert, he was riding in a Humvee which hit a ditch and caused him to violently bang his mouth against a metal gun turret 2 to 3 times.  As a result, his teeth and gums bled profusely.

Finally, the Veteran alleges that his multiple surgeries involved "removal of whole bone (teeth)" which involved loss of substance of body or maxilla or mandible.

To establish entitlement to compensation for a dental condition, the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

VA regulations limit the dental and oral conditions that may qualify for disability compensation; tooth loss can be service-connected only when it is due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The rating schedule expressly limits a rating under DC 9913 to "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id. at Note.

On review of the record in its entirety, the Board finds that the preponderance of the evidence is against a claim for VA compensation for a dental condition as the Veteran's dental disorder does not result from loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.

The record on appeal clearly reflects that the Veteran underwent extensive dental work during service, which includes caries restoration to 16 different teeth and pulpectomies of 5 different teeth.  There is no credible lay or medical evidence indicating that these procedures were improperly performed.  As a definitional matter, the "total reconstruction" argument offered by the Veteran does not amount to "dental trauma" as contemplated in 38 U.S.C.A. § 1712.  Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (holding that the term "service trauma" under 38 U.S.C.A. § 1712 contemplates an injury or wound produced by an external physical force during a service member's performance of military duties which does not include the intended results of proper medical treatment provided by the military).

Similarly, the fact that the Veteran was required to undergo dental work to render him deployable to a combat zone does not establish a "combat" wound within the meaning of 38 U.S.C.A. § 1712.

The Veteran has alleged actual dental trauma while performing training exercises in the Mojave Desert.  The Veteran's service treatment records (STRs) do not document any instance of dental trauma.  In particular, his dental treatment records after June 2002 do not reflect any assessment of residuals of dental trauma.  Thus, the Veteran's allegations are not consistent with the STRs.

In any event, the Veteran was afforded VA examination in February 2009.  This examiner specifically found that the Veteran did not manifest loss of teeth due to loss of substance of body of maxilla or mandible.  Even assuming a dental trauma as claimed, the VA examiner's diagnosis shows that the Veteran does not manifest a compensable service-connected dental disorder.

In so deciding, the Board acknowledges the Veteran's own opinion that his dental work in service involved loss of substance of the body of the maxilla or mandible.  The Board finds that the VA examiner's opinion to the contrary holds considerably greater probative weight than the Veteran's personal opinion, as the VA dentist has greater training and experience than the Veteran in speaking to the nature and etiology of a dental disorder.  As the preponderance of the evidence is against the claim, the claim for VA compensation for a dental condition is denied.  The benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Outpatient Treatment for Dental Condition

VA dental treatment is authorized based on several distinct Classes of eligibility enumerated in 38 C.F.R. § 17.161.

For Class I, dental treatment is authorized for a service-connected, compensable dental disability or condition.  38 C.F.R. § 17.161(a).  As held above, the Board has found that the Veteran does not manifest a compensable service-connected dental disability or condition.  Thus, the Veteran is not eligible for Class I dental treatment.

Class II eligibility is based on service-connected dental disorders or conditions present at discharge or release from active duty (which took place after September 30, 1981 as in this case).  38 C.F.R. § 17.161(b).  This provision authorizes treatment indicated as reasonably necessary for the one-time correction of the service-connected non-compensable condition, provided that additional criteria are also met.  Id.

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service-connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as nonrestorable will not be service-connected regardless of treatment during service; (6) teeth noted as missing at entry will not be service-connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).

According to these criteria, the Veteran's has potential eligibility for Class II dental treatment for the following teeth:

* Tooth # 4 for the first documentation of caries on August 28, 2001 (which is after 180 days or more of active service), followed by abscess resulting in pulpectomy on May 28, 2003, and additional caries restoration on June 13, 2003;
* Tooth # 5 for additional pathology of abscess resulting in pulpectomy on May 28, 2003, followed by additional caries restoration on June 13, 2003;
* Tooth # 7 for additional pathology of abscess resulting in pulpectomy on June 4, 2003;
* Tooth # 8 for the first documentation of caries on August 28, 2001, followed by abscess resulting in pulpectomy on June 4, 2003;
* Tooth # 9 for the first documentation of caries on August 28, 2001;
* Tooth # 10 for the first documentation of caries on August 28, 2001;
* Tooth # 13 for caries restoration performed June 10, 2003;
* Tooth # 18 for the first documentation of caries on August 28, 2001;
* Tooth # 19 for pulpectomy performed on March 28, 2002;
* Tooth # 20 for the first documentation of caries on August 28, 2001;
* Tooth # 21 for additional pathology of caries restored on June 24, 2003;
* Tooth # 27 for the first documentation of caries on August 28, 2001;
* Tooth # 28 for the first documentation of caries on August 28, 2001;
* Tooth # 29 for the first documentation of caries on August 28, 2001; and
* Tooth # 30 for the first documentation of caries on August 28, 2001.

For these teeth, the Veteran's eligibility for one-time corrective treatment is dependent, in part, upon his making a timely application for dental treatment within 180 days after his discharge or release from active service.  38 C.F.R. § 17.161(b).  This time limit does not begin to toll unless it can be established that the Veteran, at the time of his discharge, was given a written explanation from his service department regarding the eligibility requirements for VA outpatient dental treatment.  38 U.S.C.A. § 1712(a)(2).  See Mays, 5 Vet. App. at 306-07.

A review of the Veteran's Department of Defense Form 214 reflects that the Veteran was not provided a complete dental examination and all appropriate dental services or treatment within 90 days prior to separation.  Additionally, there is no service record showing that the Veteran was given a written explanation regarding the eligibility requirements for VA outpatient dental treatment.  As such, the time limits for filing a claim for Class II treatment do not apply.

Accordingly, the Board finds that the Veteran meets the criteria for service-connection for teeth # 4, 5, 7, 8, 9, 10, 13, 18, 19, 20, 21, 27, 28, 29 and 30 solely for the purpose of establishing eligibility for outpatient dental treatment.  To this extent only, the appeal is granted.

Otherwise, the credible evidence does not demonstrate that the Veteran can avail himself of any additional categories of VA dental treatment as the Board finds no dental disorder resulting from a combat wound or other service trauma (Class II(a)); the Veteran is not a former prisoner of war (Class II(b) and Class II(c)); he has not previously received VA treatment (Class IIR (Retroactive)); he does not have a service-connected disability which is impaired or aggravated by the dental condition (Class III); he does not have a 100 percent VA compensation rating (Class IV); he is not a Chapter 31 vocational rehabilitation trainee (Class V); and he is not receiving, or is scheduled to receive, VA care and treatment under Chapter 17 of 38 U.S.C. (Class VI).  See 38 C.F.R. § 17.161(c)-(j).

In so deciding, the Board specifically finds no credible evidence that the Veteran incurred any dental trauma during combat or other service trauma, and the Board further finds no credible evidence of any residuals from the alleged dental trauma while traveling in a Humvee.  The Veteran's STRs do not document any instance of dental trauma, and there is no medical assessment of post-trauma dental residuals.  Thus, the only evidence tending to support a dental trauma is limited to the Veteran's allegations.

Unfortunately, the Veteran himself is shown to be an unreliable historian providing inconsistent accounts on other material matters.  For example, a February 2005 VA clinical record reflects the Veteran's report of a left knee trauma in 2002 due to a parachute jump.  Yet, during an August 2005 VA examination and a March 2007 VA clinic visit, the Veteran specifically denied any recollection of left knee trauma.  In August 2004, a VA clinician noted the Veteran's inconsistent statements regarding his alcohol use.

In this context, the Veteran made no mention of a dental trauma during service or for many years thereafter.  He first reported a "dental trauma" after his claim had been denied, partly on this basis.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).  Thus, in the context of negative STRs, the unreliability of the Veteran as a witness and the lack of dental trauma findings, the Board finds that the Veteran's allegation of dental trauma is not credible.

The Board has also addressed, in the above section, the legal definition of "service trauma" which does not include the consequences of dental work performed in service.

In sum, the Board finds that the criteria for entitlement to service connection for teeth # 4, 5, 7, 8, 9, 10, 13, 18, 19, 20, 21, 27, 28, 29 and 30 for purposes of Class II eligibility for outpatient dental treatment have been met.  The preponderance of the evidence is against any other aspect of the claim.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant filed his dental claim in May 2006.  A pre-adjudicatory RO letter dated February 2007 fully satisfied the notice content and timing requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained the Veteran's STRs.  The Veteran has not received any post-service dental treatment, but available VA clinical records include evaluations regarding his eligibility for VA dental treatment.  There no outstanding requests to obtain any VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issue on appeal. 

Additionally, VA provided the Veteran a dental examination in February 2009 for the purposes of establishing whether he manifested a compensable service-connected dental disorder.  This examination report contains all findings necessary to decide the claim.  Otherwise, the Board has found that the credible evidence of record does not support a finding of in-service dental trauma.  As such, there is no further basis for examination at this time.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

The claim of entitlement to service connection for a dental condition for VA compensation purposes is denied.

Service-connection for teeth # 4, 5, 7, 8, 9, 10, 13, 18, 19, 20, 21, 27, 28, 29 and 30, solely for the purpose of establishing eligibility for outpatient dental treatment, is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


